Citation Nr: 1135702	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-16 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected left foot, status-post crush injury, with residual left hallux rigidus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from November 2001 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In June 2010, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's left foot, status-post crush injury, with residual left hallux rigidus has been manifested by painful and limited motion.

2.  From March 8, 2006, forward, the service-connected left foot, status-post crush injury, with residual left hallux rigidus, is shown to be manifested by a mild neurological impairment involving absent vibration sensation and monofilament dorsally of the left great toe.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent for service-connected left foot, status-post crush injury, with residual left hallux rigidus have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5281-5284 (2010).

2.  From March 8, 2006, forward, the criteria for a separate 10 percent evaluation, but not more, for mononeuropathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, including Diagnostic Code 8521 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R §§ 4.2, 4.3.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App 119 (1999).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

In the February 2006 rating decision on appeal, the RO granted service connection for status-post crush injury of the left foot with residual left hallux rigidus and assigned a disability rating of 10 percent under Diagnostic Codes 5281-5284, effective August 15, 2005.  

In June 2010, the Board remanded the matter for a VA examination.  The Veteran, however, failed to report to the examination.  

Individuals for whom VA examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. §§ 3.326, 3.327(a).  When a veteran fails without good cause to report for a VA examination requested by VA in conjunction with a claim, VA is not obliged to attempt to provide another.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  When a claimant fails to report for an examination scheduled in conjunction with an original claim, the claim shall be decided based on the evidence of record; when a claimant fails to report for an examination scheduled in conjunction with a reopened claim for a benefit that was previously disallowed, the claim shall be denied.  See 38 C.F.R. § 3.655(b).  This examination was scheduled in connection with an original claim, thus, the issue will be decided based on the evidence of record.  

The Veteran's service-connected left foot disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5281-5284.  See 38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  This hyphenated code may be read to indicate that hallux rigidus, unilateral, severe, is the service-connected disorder, and it is rated as if the residual condition is foot injury under DC 5284.  

Upon review of the evidence of record, the Board finds that a disability rating greater than 10 percent for the Veteran's service-connected left foot, status-post crush injury, with residual left hallux rigidus is not warranted; however, a separate rating for mononeuropathy is warranted.  

In connection with his claim, the Veteran was afforded a VA examination in September 2005.  At that time, the Veteran complained of having loss of motion in his left great toe and pain associated with walking, running, or driving.  He was able to walk one mile and stand comfortably for 30 minutes.  On physical examination, range of motion of the first metatarsal phalangeal joint was limited to 0 degrees solar flexion and dorsiflexion was 30 degrees.  There was no neurological abnormalities of the lower extremities noted.  He walked without a limp and his gait was normal.  The Veteran was diagnosed as having status-post crush injury of the left foot with residual left hallux rigidus.  The examiner noted that the Veteran did not exhibit pain, fatigue, weakness, or incoordination on repeat testing of the left foot and did not have flare-ups that interfered with daily activity.  X-rays of the left foot were normal.

Private treatment in March 2006 revealed complaints relating to the plantar-medial aspect of the left arch of the left great toe and medial aspect of the left midfoot.  The Veteran described pain as aching, constant, and dull.  His pain was usually 3 out of 10 in severity, but would become about 8 or 9 out of 10 in severity when aggravated, mostly in the morning or while driving.  He also had numbness of the big toe.  Physical examination showed limited range of motion of the first metatarsophalangeal joint of the left foot with pain.  Range of motion was described as from 0 to "about 30 or 40 degrees."  There was no crepitus, pain with palpation, acute erythema, or swelling.  The hallux was adequately aligned bilaterally.  Neurological examination revealed vibration sensation and monofilament were absent dorsally of the left great toe.  The Veteran was diagnosed as having late effect of contusion of the left foot with hallux rigidus and mononeuropathy of the left foot.  The Veteran was also diagnosed as having sesamoiditis with abnormal fibular sesamoid.  The physician stated that this could also be a normal variant of growth as some people have an odd shaped bone, but clinically seemed to be a component of post-traumatic arthritis given the pain stemming from the joint. 

Given the evidence of record, the Board finds that a disability rating higher than 10 percent for the Veteran's left foot, status-post crush injury, with residual left hallux rigidus is not warranted for the entire period of the appeal.  A 10 percent rating under Diagnostic Code 5281 is the maximum assignable rating.  The Board also finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  Diagnostic Code 5280 for severe unilateral hallux valgus and Diagnostic Code 5282 for hammertoes each provide a maximum disability rating of 10 percent.  The other diagnostic codes applicable to foot disorders, Diagnostic Code 5276 for acquired flatfoot, Diagnostic Code 5277 for weak foot, Diagnostic Code 5278 for claw foot, and Diagnostic Code 5283 for malunion or nonunion of tarsal or metatarsal bones, also do not apply to the Veteran's service-connected left foot disability since the Veteran is not separately service connected for any of these disorders nor does the evidence show that he suffers from these conditions.

The Board has also determined that the Veteran is not entitled to a 20 percent rating under Diagnostic Code 5284 as the Veteran's disability picture does not more nearly approximate a moderately severe foot disability.  See 38 C.F.R. § 4.7.  For comparison purposes, in order to warrant separate a 20 percent evaluation for one foot under the provisions of Diagnostic Code 5276, for severe acquired flatfoot there would need to be objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  Similarly, a 20 percent evaluation is assigned under the provisions of Diagnostic Code 5278, for pes cavus, there would need to be multiple significant problems involving all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle shortened plantar fascia, and marked tenderness under metatarsal heads.  38 C.F.R. § 4.71a, DC 5278.

The Veteran's left great toe disability does not involve the extensive symptomatology needed for a 20 percent evaluation under Diagnostic Code 5276 or 5278.  The Veteran has not indicated any symptoms involving with the second, third, fourth, and fifth toes and the medical evidence of record does not include such symptomatology.  The evidence shows involvement of only the left great toe.  In addition, the Veteran's associated symptoms have been not more than moderate.  The Veteran was able to walk for a long distance and stand comfortably for thirty minutes.  His gait was normal, he walked without a limp, and pain was usually 3 out of 10 in severity.  

Regarding the DeLuca criteria, because the diagnostic code pertaining to hallux rigidus does not contain criteria based on limitation of motion, the provisions pertaining to functional impairment, are not applicable.  38 C.F.R. §§ 4.40, 4.45. 

The Board finds that the medical evidence presents a sufficient basis upon which to award a separate, 10 percent, disability rating for an objective neurological deficit from March 8, 2006, forward.  Separate, compensable evaluations may be afforded for distinct disabilities resulting from the same injury as long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The March 2006, private treatment record reveals mononeuropathy of the left foot.  Under Diagnostic Code 8521, regarding the external popliteal nerve (common peroneal), a 40 percent rating is assigned for paralysis involving foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  Severe incomplete paralysis warrants assignment of a 30 percent rating.  Moderate incomplete paralysis warrants assignment of a 20 percent rating.  Mild incomplete paralysis warrants assignment of a 10 percent rating.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a.

Here, the Veteran's neurological impairment is shown to be wholly sensory.  In fact, neurological examination during the March 2006 private treatment revealed vibration sensation and monofilament were absent dorsally of the left great toe.  The prior September 2005 VA examination revealed no neurological deficits.  Thus, the Board finds that the evidence is consistent with no more than mild incomplete paralysis, which warrants a 10 percent evaluation from March 8, 2006, forward.  

In conclusion, the Board finds that the criteria for a rating in excess of 10 percent for left foot, status-post crush injury, with residual left hallux rigidus under Diagnostic Codes 5281-5284 have not been met, but that the criteria for a separate 10 percent rating, but no higher, for mononeuropathy based on Diagnostic Code 8521 have been met.  Where, as here, the preponderance of the evidence compels this conclusion, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Complete notice in accordance with Vazquez-Flores was sent in August 2005 and June 2008 and the claim was readjudicated in a May 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  Pursuant to the Board remand, the Veteran was scheduled for a VA examination, but failed to report.  VA's duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 191 (1991).  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for service-connected left foot, status-post crush injury, with residual left hallux rigidus is denied.

A separate 10 percent disability rating for mononeuropathy is granted, subject to regulations governing the payment of monetary benefits.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


